         Case 1:19-cr-00561-LAP Document 339 Filed 07/12/21 Page 1 of 4



                                                                               Martin Garbus, Esq.
                                                                        590 Madison Ave., 6th Floor
                                                                             New York, NY 10022
                                                                                   (347) 589-8513
                                                                         mgarbus@offitkurman.com


                                           July 12, 2021

VIA ECF

Honorable Loretta Preska
United States District Judge
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007


  RE:     Chevron v. Donziger, Case No. 19 Cr. 561 (LAP)

Dear Judge Preska:

       I am in receipt of the Court’s Order requesting further briefing on the changed factors under
18 U.S.C. § 3142 that would support the release of Mr. Donziger after an unheard 707 days of
home confinement on the misdemeanor charges in this case. While this information was already
provided in the original submission the Order provides an opportunity to revisit how patently
unjust and inappropriate it is to detain Mr. Donziger under the factors. These factors are
summarized below.

       There never has been any claim of community safety concern in this case, so the only
inquiry under § 3142(g) is what it would take to “reasonably assure the appearance” of Mr.
Donziger to these proceedings. The factors the Court is directed to consider are as follows:

        (1) the nature and circumstances of the offense charged, including whether the
            offense is a crime of violence, a violation of section 1591, a Federal crime of
            terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
            or destructive device;

Mere recital of this factor makes clear how fundamentally incompatible the charges in this case
are with the deadly and dangerous felony crimes listed in the statute. The charges in this matter
are considered misdemeanors. In fact, the longest sentence ever imposed on a lawyer in New York
convicted of the charge of criminal contempt is 90 days of home confinement. Mr. Donziger
already has served over eight times that amount without even a conviction. The charges concern
alleged non-compliance and late compliance with civil litigation discovery orders, the core of
which arise from an ethically-grounded and openly-communicated course of action Mr. Donziger
voluntarily undertook in order to protect his rights and rights of others on a temporary basis
pending appeal. No person was ever threatened or harmed—quite the opposite. Nor was Mr.
Donziger’s vicious and hyper-resourced civil litigation opponent, Chevron, harmed in any
         Case 1:19-cr-00561-LAP Document 339 Filed 07/12/21 Page 2 of 4

Hon. Loretta A. Preska
July 12, 2021
Page 2 of 4

appreciable way by his appeal. This entire ugly affair—which is now attracting opprobrium from
human rights groups around the world, see, e.g., Dkt. 336 n.1, 3, questioning the fairness and
legitimacy of the federal courts in cases involving the interests of “company[ies] of considerable
importance to the U.S. economy,” to quote the district judge in the underlying civil case—could
have been avoided if Judge Kaplan had merely allowed Mr. Donziger to pursue his appeal and
protect his rights the way countless other litigants have using the mechanism of post-judgment
contempt jurisdiction without being charged with criminal contempt.

        The reason Judge Kaplan did not allow Mr. Donziger to pursue this course of action similar
to thousands of other lawyers in the United States is now clear: Mr. Donziger ultimately prevailed
on the core component of his appeal, winning recognition by the Court of the Appeals of the
legitimacy of his fund-raising actions in support of the Ecuador environmental case. If this
appellate ruling had been received in the proper course, the post-judgment proceedings would have
been appropriately dismissed out of hand. But because Judge Kaplan, Your Honor, Chevron, and
Chevron-linked lawyers from the Gibson Dunn and Seward & Kissel law firms (who we now know
are jointly running this prosecution) have coordinated for years, at taxpayers expense, to pile on
layer after layer of strategic contempt sanctions and corporatized criminal process, this case
persists as an embarrassing stain on the integrity of the federal courts. That stain becomes larger
with every passing day, while Mr. Donziger becomes stronger.

       (2) the weight of the evidence against the person;

This factors was addressed in detail at pp. 2-3 in the original submission. I will not rehash it here,
except the reiterate that the weight of the evidence argument has collapsed not only as to the merits
of the charges but in relation to the legality and constitutionality of this corporate prosecution at
the foundational level. Judge Kaplan’s abuse of the private appointment power in Fed. R. Crim. P.
42 to end run the Executive’s considered non-prosecution judgment and set loose a free-floating,
unsupervised agent of Executive Power provides a striking illustration of exactly the concerns that
animated Justice Scalia’s concurrence in Young v. United States ex rel. Vuitton, 481 U.S. 787
(1987) and triggers the limits of the appointment power in light of that decision and Appointments
Clause principles generally. The Supreme Court’s recent Anthrex decision only reinforces the view
that this entire prosecution has been and is unconstitutional at a foundational level.

       (3) the history and characteristics of the person, including— (A) the person’s
           character, physical and mental condition, family ties, employment, financial
           resources, length of residence in the community, community ties, past conduct,
           history relating to drug or alcohol abuse, criminal history, and record concerning
           appearance at court proceedings; and (B) whether, at the time of the current
           offense or arrest, the person was on probation, on parole, or on other release
           pending trial, sentencing, appeal, or completion of sentence for an offense under
           Federal, State, or local law; and

Again, the inappropriateness of detention under the inquiry sketched out by this factor is self
evident. Sub-section (B) does not apply at all, not does any indicated factor in sub-section (A). Mr.
Donziger has:
         Case 1:19-cr-00561-LAP Document 339 Filed 07/12/21 Page 3 of 4

Hon. Loretta A. Preska
July 12, 2021
Page 3 of 4

   •   no criminal record;
   •   no history of drug or alcohol abuse;
   •   deep family ties to New York, where he lives with his wife and young son and where his
       son attends school;
   •   decades of time residing in New York with extensive community ties;
   •   a perfect attendance record concerning court appearances and a record of past conduct in
       which Mr. Donziger has never done anything suggesting a risk of flight, but quite to the
       contrary has always stood up for and fought for himself, his clients, and his beliefs; and
   •   a personal character that has been vouched for time and again, including, for example, by
       numerous witnesses under oath at the collateral attorney disciplinary hearings the Court is
       familiar with, where the likes of John Keker, a former Marine, Yale Law grad, Supreme
       Court clerk, and one of the country’s leading legal figures. Indeed on the strength of the
       character evidence the neutral hearing officer, former U.S. Attorney John Horan,
       recommended in a considered 45-page decision that Mr. Donziger be immediately
       reinstated to the practice of law.

And finally:

       (4) the nature and seriousness of the danger to any person or the community that
           would be posed by the person’s release.

Again this factor is conceded to be inapposite, no claim has ever been made nor could it be made.

        How then is it even possible that Mr. Donziger and his family are still suffering the
consequences of the Court’s effective home confinement sentence, on these misdemeanor charges,
after more than 700 days when the maximum sentence should he be convicted is only 180 days?
Human rights groups and individuals of conscience have been asking this question for almost two
years and are demanding an answer. They demand an answer not just out of frustration with the
Court’s decision-making here, but out of deep concern—even fear. The Court and Judge Kaplan
have gone to stunning lengths to create and sustain a process that so clearly serves the private
interests of “a company of considerable importance to our economy” in attacking a human rights
defender. Worse, it is obvious that it is part of a private agenda expressly acknowledged by
Chevron as a “demonization” effort aimed at defeating an environmental liability owed by the
company to tens of thousands of marginalized and suffering Indigenous peoples and farmer
communities in Ecuador’s Amazon. Without exaggeration, the chilling specter presented by this
corporate prosecution is dire for the rule of law and people know it.

       Finally, the Court’s Order appears to elide the specific request for a bail amount made in
the submission. The Court’s prior home confinement decisions were all made in light of a bail
amount fixed with minimal consideration at the initial appearance. Mr. Donziger now asks for a
new calculation: what amount, however high, would provide the Court with the additional
assurance so as to “reasonably assure the [continued] appearance” of Mr. Donziger in these
proceedings? The amount has not been challenged earlier because it is already wildly excessive—
$800,000 for a misdemeanor case. But as Mr. Donziger is out of options and suffering greatly
under home confinement, he reiterates his request to know what amount, however high, would
         Case 1:19-cr-00561-LAP Document 339 Filed 07/12/21 Page 4 of 4

Hon. Loretta A. Preska
July 12, 2021
Page 4 of 4

provide the necessary assurance. Two million? Five million? $100 million? If the Court is taking
the almost incomprehensible position that no amount would provide the Court with assurance that
Mr. Donziger will not abandon his family and attempt to spend the rest of his life as a fugitive
from misdemeanor charges threatening a maximum penalty of six months imprisonment, then it
should say so.

                                                   Respectfully,

                                                       /s
                                                   Martin Garbus, Esq.
                                                   OFFIT | KURMAN
                                                   590 Madison Ave., 6th Floor
                                                   New York, NY 10022
                                                   Tel. 347.589.8513
                                                   mgarbus@offitkurman.com
                                                   Counsel for defendant
